Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of December 24, 2009, by and between Empire Resorts, Inc., a Delaware
corporation (the “Company”), and Joseph A. D’Amato (the “Executive”, and the
Company and the Executive collectively referred to herein as “the Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated September 14, 2009 (the “Prior Agreement”);
 
WHEREAS, the Company and the Executive desire that this Agreement supersede the
Prior Agreement; and
 
WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
and to enter into this Agreement embodying the terms of such employment, and the
Executive desires to enter into employment with the Company, subject to the
terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
 
1.           Term.  The term of employment under this Agreement shall be for the
period beginning on January 1, 2010 (the “Commencement Date”) and ending on the
third (3rd) anniversary of the Commencement Date (the “Term”), or such earlier
date upon which the Executive’s employment is terminated by either Party in
accordance with the provisions of this Agreement.
 
2.           Employment.
 
(a)           Position.  As of the Commencement Date, the Executive shall be
employed as Chief Executive Officer.  The Executive shall perform all of the
duties normally accorded to such position.  The Executive shall report directly
to the Board of Directors of the Company (the “Board”).
 
(b)           Obligations.  The Executive agrees to perform his duties
faithfully and devote all of his business time and attention to the business and
affairs of the Company. Anything herein to the contrary notwithstanding, nothing
shall preclude the Executive from: (i) serving on the boards of directors of
trade associations and/or charitable organizations; (ii) engaging in charitable
activities and community affairs; and (iii) managing his personal investments
and affairs, provided that the activities described in the preceding clauses (i)
through (iii) do not materially interfere with the proper performance of his
duties and responsibilities hereunder and do not prevent him from devoting his
full business time and attention to the affairs of the Company.  The Executive
shall be required to perform his duties resident in the Company’s Monticello,
New York office or such other place as the Company shall maintain its executive
offices.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Base Salary.  The Company agrees to pay or cause to be paid to the
Executive during the Term a base salary at the rate of three hundred fifty
thousand dollars ($350,000) per year for the Term (unless increased by the
Board) in its sole discretion) (the base salary in effect shall be referred to
herein as, the “Base Salary”).  Such Base Salary shall be payable, less
applicable withholdings and deductions, in accordance with the Company’s
reasonable and customary payroll practices applicable to its executive officers.
 
4.           Bonus.  The Executive shall be entitled to participate in any
annual bonus plan maintained by the Company for its senior executives on such
terms and conditions as may be determined from time to time by the Compensation
Committee of the Board.  The payment of any such bonus shall be in the absolute
discretion of the Company.
 
5.           Employee Benefits.  The Executive shall be entitled to participate
in all employee benefit plans, practices (including payment in lieu of
participation) and programs maintained by the Company and made available to
senior level executive officers generally and as may be in effect from time to
time, including any medical and health plans and any equity-based incentive
programs that may be put into place, or to receive payment in lieu of
participation in the Company’s medical plan consistent with Company policy.  The
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to senior level executive officers of the
Company generally.  Such level of benefits shall be at a level commensurate with
his position.
 
6.           Other Benefits.
 
(a)           Vacation.  During each calendar year of the Term, the Executive
shall earn twenty (20) days of paid vacation in accordance with the Company’s
vacation policy for senior level executive officers.
 
(b)           Perquisites. The Executive shall be entitled to perquisites on the
same basis as provided to other senior level executive officers at the Company.
 
(c)           Relocation.  The Executive shall be entitled to receive a payment
of $10,000 for relocation less appropriate withholding taxes in connection with
relocation to Monticello, New York; provided that in the event the Executive
terminates his employment without Good Reason (as defined herein) within 12
months of moving, he shall be required to reimburse the Company for such
relocation payment.
 
(d)           Temporary Housing.  The Executive shall be entitled to receive
prompt reimbursement for expenses for temporary housing incurred on or before
January 31, 2010 upon receipt of appropriate documentation of such expenses.
 
7.           Expenses.  The Executive shall be entitled to receive prompt
reimbursement on not less than a monthly basis for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder or
for promoting, pursuing or otherwise furthering the business or interests of the
Company (including but not limited to travel costs, dining and entertainment),
in each case in accordance with policies established by the Board from time to
time and upon receipt of appropriate documentation of such expenses (which
policies comply with the Section 409A Rules (defined below in Section 11).
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Termination.
 
(a)           Death.  The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death.
 
(b)           Disability.  If during the Term of this Agreement, Executive
becomes physically or mentally unable to perform his duties for the Company
hereunder and such incapacity has continued for a total of ninety (90)
consecutive days or any one hundred twenty (120) days in a period of three
hundred sixty-five (365) consecutive days (“Disability”), then the Company shall
have the right to terminate Executive’s employment with the Company upon written
notice to Executive.
 
(c)           Cause.  The Company shall be entitled to terminate the Executive’s
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean that
the Executive: (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or as a crime under
federal or state law which involves Executive’s fraud or dishonesty; (ii) in
carrying out his duties, engages in conduct that constitutes willful neglect or
willful misconduct; provided such plea, conviction, neglect or misconduct
results in material economic harm to the Company; (iii) fails to obtain or
maintain required licenses in the jurisdiction where the Company currently
operates or has plans to operate; (iv) willfully and intentionally fails to
reasonably perform the material responsibilities of the Executive’s position,
(v) engages in any conduct that is reasonably likely to cause harm to the
reputation of the Company; or (vi) materially breaches any term of this
Agreement.  In the event any of the occurrences in (i) through (vi) above have
occurred, the Executive shall be given written notice by the Company of its
intention to so terminate his employment, such notice; (i) to state in detail
the particular act or acts or failure or failures to act that constitute the
grounds on which the proposed termination for Cause is based and (ii) to be
given within sixty (60) days after the Board knew of such acts or failures to
act.  In the event such notice is timely given by the Company, the Executive
shall have thirty (30) days after the date that the notice is given in which to
cure such conduct, to the extent such cure is possible.  For the avoidance of
doubt, any of the occurrences constituting Cause set forth in clause (i) above
cannot be cured.  No act or failure to act on Executive’s part will be
considered “willful” unless done, or omitted to be done by Executive not in good
faith and without reasonable belief that his action or omission was in the best
interests of the Company.
 
(d)           Good Reason.  The Executive may terminate his employment hereunder
for “Good Reason”, which is defined to include the following events arising
without the consent of the Executive: (A) a diminution in the Executive’s Base
Salary; (B) a material diminution in the Executive’s authority, duties or
responsibilities under this Agreement; (C) the relocation of the Company’s
executive office more than 100 miles from its current location if the Executive
is required to relocate to such executive office; or (D) any other action or
inaction that constitutes a material breach of the terms of this Agreement, as
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  In the event any of the occurrences in (A) through (C) above have
occurred, the Company shall be given written notice by the Executive of his
intention to so terminate his employment, such notice; (i) to state in detail
the particular act or acts or failure or failures to act that constitute the
grounds on which the proposed termination for Good Reason is based and (ii) to
be given within thirty (30) days after the Executive knew of such acts or
failures to act.  In the event such notice is timely given by the Executive, the
Company shall have thirty (30) days after the date that the notice is given in
which to cure such conduct, to the extent such cure is possible.  The Executive
shall have sixty (60) days from the date Executive knew of such acts or failures
to act that constitute the grounds on which the proposed termination for Good
Reason is based to terminate his employment for Good Reason.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Without Cause.  The Company may terminate the Executive’s
employment hereunder without Cause at any time and for any reason (or for no
reason) by giving the Executive a Notice of Termination (as defined below).
 
(f)           Voluntary.  Notwithstanding anything contained elsewhere in this
Agreement to the contrary, the Executive may terminate his employment hereunder
at any time and for any reason whatsoever or for no reason at all in the
Executive’s sole discretion by giving the Company a Notice of Termination.  Such
termination shall not be deemed a breach of this Agreement.
 
(g)           Notice of Termination.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which indicates the specific termination
provision of this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination of
employment which requires a Notice of Termination shall be effective without
such Notice of Termination.  The Termination Date (as defined below) specified
in such Notice of Termination shall be no less than thirty (30) days from the
date the Notice of Termination is given.
 
(h)           Termination Date.  “Termination Date” shall mean the date of the
termination of the Executive’s employment with the Company and specifically (i)
in the case of the Executive’s death, his date of death; (ii) in the case of a
termination of the Executive’s employment for Cause, the relevant date specified
in Section 8(c) of this Agreement; (iii) in the case of a termination of the
Executive’s employment for Good Reason, the relevant date specified in Section
8(d) of this Agreement; (iv) in the case of the expiration of the Term of this
Agreement in accordance with Section 1, the date of such expiration; and (v) in
all other cases, the date specified in the Notice of Termination.
 
9.           Compensation Upon Termination of Employment.
 
(a)           For Cause; Without Good Reason.  If during the Term of this
Agreement, the Executive’s employment under this Agreement is terminated by the
Company for Cause or by the Executive without Good Reason (and other than by
reason of the Executive’s death or Disability), the Company’s sole obligation
hereunder shall be to pay the Executive the following amounts earned hereunder
but not paid as of the Termination Date:
 
(i)           the Executive’s Base Salary through the Termination Date;
 
(ii)          reimbursement of any and all reasonable expenses incurred in
connection with the Executive’s duties and responsibilities under this
Agreement; and
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)         other or additional benefits and entitlements in accordance with
applicable plans, programs and arrangements of the Company (subsections (i)
through (iii) collectively, the “Accrued Compensation”).
 
(b)           Without Cause or for Good Reason.  If the Executive’s employment
hereunder is terminated by the Executive for Good Reason or by the Company
without Cause, the Company’s sole obligation hereunder shall be to pay the
Executive the following amounts:
 
(i)           the Accrued Compensation;
 
(ii)          a pro-rata portion (based on the days worked by the Executive
during the applicable year) of any bonus awarded pursuant to any annual bonus
plan maintained by the Company for its senior executives to which the Executive
would have been entitled had he not been terminated, which shall be paid at such
time as other participants in the bonus plan are paid their respective bonuses
in respect of that fiscal year, but no later than March 15 of the calendar year
following the Termination Date;
 
(iii)         The Executive’s Base Salary for the following period (the “Salary
Continuation Period”): (A) in the event that Executive’s employment hereunder is
terminated prior to the occurrence of a Change in Control, the lesser of (x)
eighteen (18) months following such termination or (y) the remaining duration of
the Term; or (B) in the event that Executive’s employment hereunder is
terminated on or following the occurrence of a Change in Control, the greater of
(x) twenty-four (24) months following such termination or (y) the remaining
duration of the Term; in each instance such amount payable in equal installments
in accordance with the Company’s payroll practices applicable to its executive
officers which payments shall commence on the earlier of the first payroll date
following the 75th day after the Termination Date, or thirty (30) days after the
effective date of the Release referenced below in Section 9(g).  The first
payment pursuant to this Section 9(b)(iii) shall include those payments that
would have previously been paid if the payments described in this Section had
begun on the first payroll date following the Termination Date.  This timing of
the commencement of payments pursuant to this Section 9(b)(iii) is subject to
Section 11 below; and
 
(iv)         that portion of any stock option granted under the terms of the
Prior Agreement (the “Options”) that is unvested on the Termination Date shall
be deemed vested on the Termination Date and such Options shall remain
outstanding through the remainder of the original 5 year term.
 
(c)           Disability.  If the Executive’s employment hereunder is terminated
by the Company by reason of the Executive’s Disability, the Company’s sole
obligation hereunder shall be to pay the Executive the following amounts:
 
(i)           the Accrued Compensation; and
 
(ii)          any accrued benefits under the Company’s regular and any
supplemental long-term disability plan or plans; and
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)         that portion of the Options that is unvested on the Termination
Date shall be deemed vested on the Termination Date and such Options shall
remain outstanding through the remainder of the original 5 year term.
 
(d)           Death.  If the Executive’s employment hereunder is terminated due
to his death, the Company’s sole obligation hereunder shall be to pay the
Accrued Compensation to the person or persons designated in writing by the
Executive to receive such payment, or if no such designation was made, the
Executive’s estate.  In addition, that portion of the Options that is unvested
on the Termination Date shall be deemed vested on the Termination Date and such
Options shall remain outstanding through the remainder of the original 5 year
term.
 
(e)           Continuation of Employee Benefits.  Notwithstanding anything to
the contrary, in addition to any amounts payable above, the Company shall,
during the Salary Continuation Period, provide to the Executive and his
beneficiaries continued participation in all medical, dental, vision,
prescription drug, hospitalization by fully subsidizing the cost of all COBRA
premiums, and life insurance coverages (to the extent such coverage may be
continued under all policies), and in all other employee welfare and pension
benefit plans, programs and arrangements in which the Executive was
participating immediately prior to the Termination Date (exclusive of
participation in any Section 401(k) Plan for severance benefits). The Executive
may continue COBRA coverage at the Executive’s cost for the remaining COBRA
period after the Salary Continuation Period. Notwithstanding the foregoing, the
Company’s obligation to provide welfare benefits under this Section shall be
reduced to the extent that equivalent coverages and benefits are made available
under the plans, programs or arrangements of a subsequent employer.
 
(f)           No Mitigation; No Offset.  In the event of any termination of his
employment hereunder, the Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment, except as
provided in Section 9(e) of this Agreement.
 
(g)           Release.  In exchange for the payment by the Company of the
amounts contemplated by Section 9(b)(ii) and (iii) of this Agreement and before
such amounts shall be deemed payable to the Executive hereunder, the Executive
and the Company each agree to execute and deliver a release with respect to
claims for such payment in such form as is reasonably requested by the Company.
 
(h)           Timing of Payments.  Other than the benefits provided for in
Section 9(e) above, unless otherwise specifically indicated herein, the payments
provided for in this Section 9 shall be made to the Executive within sixty (60)
days of the termination of the Executive’s employment with the Company.
 
(i)           Limitation on Benefits.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and the Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 9(i), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Executive’s
receipt on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Executive and the Company
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely in
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.  If the limitation set forth in this
Section 9(i) is applied to reduce an amount payable to the Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction, the
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to the Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to the Executive, the Executive may repay
such excess amount to the Company as though such amount constitutes a loan to
the Executive made at the date of payment of such excess amount, bearing
interest at 120% of the applicable federal rate (as determined under section
1274(d) of the Code in respect of such loan).
 
 
6

--------------------------------------------------------------------------------

 
 
(j)           Valuation of Non-Competition Obligations.  The Company shall make
reasonable efforts to cooperate with the Executive with regard to the value for
tax purposes of the Executive’s non-competition obligations under this
Agreement.
 
10.           Employee Covenants.
 
(a)           Unauthorized Disclosure.  The Executive shall not, during the Term
of this Agreement and thereafter, make any Unauthorized Disclosure (as defined
below).  For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the prior written consent of the Board to
any person, other than an employee of the Company or a person to whom disclosure
is reasonably necessary or appropriate in connection with the performance by the
Executive of his duties hereunder, of any confidential information relating to
the business or prospects of the Company, including, but not limited to, any
information with respect to any of the Company’s customers, products, methods of
distribution, strategies, business and marketing plans and business policies and
practices, including information disclosed to the Company by others under
agreements to hold such information confidential (the “Confidential
Information”).  Notwithstanding the foregoing, the Executive may disclose
Confidential Information (i) to the extent such disclosure is or may be required
by law, but only after providing (A) notice to the Company of any third party’s
request for such information, which notice shall include the Executive’s intent
with respect to such request, and (B) to the extent possible under the
circumstances, sufficient opportunity for the Company to challenge or limit the
scope of the disclosure, or (ii) in confidence to an attorney, accountant or
other advisor for the purpose of securing professional advice concerning the
Executive’s personal matters, provided that such attorney or other advisor
agrees to observe these confidentiality provisions.  Confidential Information
shall not include the use or disclosure by the Executive of any information
known generally to the public or known within the Company’s trade or industry
(other than as a result of disclosure by the Executive in violation of this
Section 10(a)).  This confidentiality covenant has no temporal, geographical or
territorial restriction.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Non-Competition.  During the Non-Competition Period (as defined
below), the Executive shall not, directly or indirectly, without the prior
written consent of the Company, own, manage, operate, join, control, be employed
by, consult with or participate in the ownership, management, operation or
control of, or be connected with (as a stockholder, partner, or otherwise) any
business competing with, or substantially similar to, the businesses of Company
and its present and future subsidiaries, joint ventures, partners or other
affiliates (except that affiliates that are in a business unrelated to the
Company’s business shall not be included)(the “Empire Companies”), as such
businesses exist within 60 miles of the location in which any such entity
conducts, or is actively investigating the possibility of conducting, its
businesses as of the beginning of the Non-Competition Period.  Notwithstanding
the foregoing, the provisions of this Section 10(b) shall not be deemed to
prohibit the Executive’s ownership of up to 2% of the total shares of all
classes of stock outstanding of any publicly held company.
 
(c)           Non-Solicitation.  During the period from the termination of the
Executive’s employment with the Company through the one year anniversary of the
date of termination, the Executive shall not, directly or indirectly, alone or
in conjunction with another person, (i) hire, solicit, retain, compensate or
otherwise induce or attempt to induce any individual who is an employee of any
of the Empire Companies, to leave the employ of the Empire Companies or in any
way interfere with the relationship between any of the Empire Companies and any
employee thereof, (ii) hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of any of the Empire Companies if such action by the Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Empire Companies, or materially interfere with the
relationship between any such person or entity and any of the Empire Companies,
or (iii) solicit or accept business from any customer of any of the Empire
Companies.  In connection with the foregoing provisions of this Section 10, the
Executive represents that his experience, capabilities and circumstances are
such that such provisions will not prevent him from earning a livelihood.  The
Executive further agrees that the limitations set forth in this Section 10
(including, without limitation, time and territorial limitations) are reasonable
and properly required for the adequate protection of the current and future
businesses of the Empire Companies.
 
(d)           Non-Competition Period.  For purposes of this Agreement, the
“Non-Competition Period” means the period from the termination of the
Executive’s employment with the Company through (i) in the case of a termination
without Cause by the Company, the end of the Salary Continuation Period, (ii) in
the case of a voluntary termination by the Executive without Good Reason, one
(1) year following the date of such termination (for the avoidance of doubt, if
Executive terminates his employment for Good Reason there shall be no
Non-Competition Period) and (iii) in the case of a termination by the Company
with Cause, for one (1) year following such termination.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Remedies.  The Executive agrees that any breach of the terms of
this Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law.  The Executive therefore
also agrees that in the event of said breach or any threat of such a breach, the
Company shall be entitled to seek an immediate injunction and restraining order
to prevent such breach or continued breach by the Executive, in addition to any
other remedies to which the Company may be entitled at law or in equity.  The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit in this Section 10 are reasonable and that the Company
would not have entered into this Agreement but for the inclusion of such
covenants herein.  Should a court determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the Parties agree that such covenants should be interpreted and
enforced to the maximum extent which such court deems reasonable and such
determination shall have no effect upon, and shall not impair the enforceability
of, any other provision of this Agreement.
 
11.           Section 409A.  It is the intention of the Parties that this
Agreement be exempt from or comply strictly with the provisions of Section 409A
of the Code, and Treasury Regulations and other Internal Revenue Service
guidance promulgated thereunder (the “Section 409A Rules”).  Consistent with
that intention, all references hereunder to termination of the Executive’s
employment with the Company shall mean separation from the service of the
service recipient under the 409A Rules.  Further, to the extent the Executive is
a specified employee under the 409A Rules, any payments of deferred compensation
within the meaning of the 409A Rules will be deferred and accumulated for a
period of six (6) months and one (1) day and will be paid in a lump sum on such
date, unless the Executive dies within such period, in which event payment will
be made upon his death.  Thereafter, the normal schedule for the remaining
payments will commence.  In addition, Executive’s entitlement to the payments of
the severance benefits described in Section 9(b)(iii) shall be treated as the
entitlement to a series of separate payments for purposes of the Section 409A
Rules.  Accordingly, this Agreement, including, but not limited to, any
provisions relating to severance payments, may be amended from time to time as
may be necessary or appropriate to comply with the Section 409A Rules.
 
12.           Withholding of Taxes.  The Company may take such actions as are
reasonably appropriate or consistent with applicable law and the Plan in
connection with any compensation paid pursuant to this Agreement with respect to
the withholding of any taxes (including income or employment taxes) or any other
tax matters, including, but not limited to, requiring the Executive to furnish
to the Company any applicable withholding taxes prior to the issuance of stock
pursuant to an option grant or the vesting of restricted stock.
 
13.           Indemnification; Insurance; Limitation of Liability.
 
(a)           The Company agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation, by-laws or resolutions of the Board against all cost, expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.  The Company shall advance to the Executive
all costs and expenses incurred by him in connection with a Proceeding within a
reasonable time after submission of reasonable documentation of such costs and
expenses.  Such request shall include an undertaking by the Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled by law to be indemnified against such costs and expenses; provided that
the amount of such obligation to repay shall be limited to the after-tax amount
of any such advance except to the extent the Executive is able to offset such
taxes incurred on the advance by the tax benefit, if any, attributable to a
deduction realized by him for the repayment.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Neither the failure of the Company (including its Board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 13(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
stockholders) that the Executive has not met such applicable standard of
conduct, shall create a presumption in any judicial proceeding that the
Executive has not met the applicable standard of conduct.
 
(c)           The Company agrees to continue and maintain director’s and
officer’s liability insurance policy covering the Executive, until such time as
actions against the Executive are no longer permitted by law, with terms and
conditions no less favorable than the most favorable coverage then applying to
any other senior level executive officer or director of the Company.
 
14.           Representations.  The Executive represents and warrants that he
has the free and unfettered right to enter into this Agreement and to perform
his obligations under it and that he knows of no agreement between him and any
other person, firm or organization, or any law or regulation, that would be
violated by the performance of his obligations under this Agreement.  The
Company represents and warrants that it is duly formed or organized, validly
existing and in good standing under the laws of the State of Delaware and is
registered or qualified to conduct business in all other jurisdictions in which
the failure to be so registered or qualified would adversely affect the ability
of the Company to perform its obligations under this Agreement.  The Company has
taken all company action required to execute, deliver and perform this Agreement
and to make all of the provisions of this Agreement the valid and enforceable
obligations they purport to be and has caused this Agreement to be executed by a
duly authorized officer of the Company.  All consents and approvals by any third
party required to be obtained by the Company in order for it to be authorized to
enter into and consummate this Agreement have been obtained and no further third
party approvals or consents are required to consummate this
Agreement.  Execution and delivery of this Agreement and all related documents,
and performance of the obligations hereunder by the Company do not conflict with
any provision of any law or regulation to which the Company or any of its
affiliates are subject, conflict with or result in a breach of or constitute a
default under any of the terms, conditions or provisions of any agreement or
instrument to which the Company or any of its affiliates are a party or by which
the Company is bound or any order or decree applicable to the Company, or result
in the creation or imposition of any lien on any assets or property of the
Company, and/or which would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement. The Company has
obtained all consents, approvals, authorizations or orders of any court or
governmental agency or body, if any, required for the execution, delivery and
performance by the Company of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
15.           Successors and Assigns.
 
(a)           This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.  The term “the
Company” as used herein shall include any such successors and assigns.  The term
“successors” and “assigns” as used herein shall mean a corporation or other
entity acquiring or otherwise succeeding to, directly or indirectly, all or
substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
 
(b)           Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representative.
 
16.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, and addressed as follows:
 
To the Executive:
 
Joseph A. D’Amato
PO Box 243
Port Republic, NJ 08241
 
To the Company:
 
Empire Resorts, Inc.
c/o Monticello Casino and Raceway, Route 17B
P.O. Box 5013
Monticello, New York 12701
 
 
11

--------------------------------------------------------------------------------

 


with a copy to:
 
Robert H. Friedman
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
 
17.           Survivorship.  Except as otherwise set forth in this Agreement,
the respective rights and obligations of the Executive and the Company hereunder
shall survive any termination of the Executive’s employment.
 
18.           Waiver.  The waiver by either Party of a breach of any provision
of this Agreement shall not be construed as a waiver of any subsequent
breach.  The failure of a Party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement.  Any waiver must be in
writing and signed by the Executive and the Company.
 
19.           Governing Law.  Subject to Section 12, this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York without giving effect to the conflict of law principles
thereof.  Any action, suit or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be submitted to the exclusive jurisdiction of any state or federal court
in New York County.
 
20.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
21.           Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements, understandings and
arrangements, oral or written, between the Parties with respect to the subject
matter hereof.  This Agreement may be executed in one or more counterparts.
 
[Signature Page to Follow]
 
 
12

--------------------------------------------------------------------------------

 
 
[Signature Page to D’Amato Employment Agreement]
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 



 
EMPIRE RESORTS, INC.
     
By:
/s/ G. Michael Brown
   
Name:
G. Michael Brown
   
Title:
Chairman
         
EXECUTIVE:
     
/s/ JOSEPH A. D’AMATO
 
JOSEPH A. D’AMATO



 
 
13